           Case 1:19-vv-00910-UNJ Document 55 Filed 09/09/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0910V
                                        (not to be published)


    ADRIANA LOPEZ,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: August 6, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On June 21, 2019, Adriana Lopez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration as a result of receiving a hepatitis A and hepatitis B vaccine on
July 1, 2016. (Petition at 1). On January 26, 2021, a decision was issued awarding
compensation to Petitioner based on the parties’ stipulation. (ECF No. 40).

      Petitioner has now filed a motion for attorney’s fees and costs, dated July 20, 2021
(ECF No. 51), requesting an award of $46,547.45 (representing $44,321.80 in fees and
$2,225.65 in costs). Petitioner also requests the amount of $17,099.71 in attorney’s fees

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
          Case 1:19-vv-00910-UNJ Document 55 Filed 09/09/21 Page 2 of 2




and costs for incurred by prior counsel, Conway, Homer, P.C. (ECF No. 51-4). In
accordance with General Order No. 9, Petitioner filed a signed statement indicating that
she incurred no out-of-pocket expenses. (ECF No. 51-3). Respondent did not file a
response.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs as
follows:

            •   A lump sum of $46,547.45, representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to Petitioner and
                Petitioner’s counsel; and

            •   A lump sum of $17,099.71, representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to Petitioner and
                Conway, Homer, P.C.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 2

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
